Little, J.
1. The evidence authorized the verdict that the accused was guilty of the offense of an assault with intent to murder.
2. The trial judge fully and fairly instructed the jury as to the issues which arose under the pleadings and evidence in the case.
3. There was no error on the part of the trial judge in failing to instruct the jury as to the law governing voluntary manslaughter.
4. The jury would not have been authorized, under the evidence of any of the witnesses, to find a verdict that the accused was guilty of a less offense than that returned.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent, and Candler, J., not presiding.